Citation Nr: 1124667	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  06-28 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased disability evaluation for the Veteran's lumbosacral strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from June 1970 to January 1974.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO) which denied an increased evaluation for the Veteran's lumbosacral strain.  In November 2008, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  In February 2009, the Board remanded the Veteran's appeal to the RO, via the Appeals Management Center (AMC), for development.

In June 2010, the AMC granted service connection for right leg radiculopathy and left leg radiculopathy; assigned 10 percent evaluations for those disabilities; and effectuated the awards as of February 18, 2010.  

This appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

As noted above, in February 2009, this case was remanded to the RO/AMC for further development.  Unfortunately a review of the evidence in this case reveals that the RO did not comply with the Board's February 2009 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated).

While some of the ordered development was accomplished, such as sending the Veteran a notice letter regarding VA's duty to assist him in his claim, other development was not.

In March 2009, the AMC sent a letter to the Veteran that addressed the VA's duty to inform and to assist him in reference to his claim for an increased evaluation for his lumbosacral strain.  However, the letter did not address the information or evidence needed to establish an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (2010), as directed by the Board.  In June 2010, the AMC issued a supplemental statement of the case (SSOC) to the Veteran and his accredited representative.  The SSOC also did not inform the Veteran of or otherwise address the information or evidence needed to establish an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims (Court) has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, supra.  

Further, in its February 2009 remand, the Board directed that the Veteran be scheduled for appropriate VA orthopedic and neurologic examinations.  The February 2010 VA examination report conveys that the Veteran was diagnosed with lumbosacral spine degenerative disc disease.  The examiner opined that:

It is at least as likely as not that the Veteran's diagnosis of lumbosacral strain (sic) moderately aggravated by the Veteran's service-connected lumbosacral strain disability.  50% of the [degenerative disc disease] would not be present except for the chronic lumbar strain.  The strain is causing extra stress on the spine thereby worsening the condition.  ...  It is at least as likely as not that the Veteran's [degenerative disc disease] lumbar spine condition permanently aggravated by the Veteran's lumbosacral strain disability.  

However, the RO/AMC has not adjudicated the issue of service connection for chronic lumbosacral spine degenerative disc disease.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has directed that it is an error to treat claims based on distinctly diagnosed diseases or injuries as the same claim merely because they have overlapping symptomatology.  Claims based on distinctly diagnosed diseases must be considered separate and distinct claims.  Boggs v. Peake, 520 F.3d 1330, 1335-36 (Fed. Cir. 2008).  The issue of service connection for chronic lumbosacral degenerative disc disease is inextricably intertwined with the issue of an increased evaluation for the Veteran's lumbosacral strain.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

As the claims file is being returned to the RO via the AMC, it should be updated to include any VA treatment records compiled since February 18, 2010.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  The letter should contain an explanation as to the information or evidence needed to establish an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  

2. Obtain all medical records regarding the Veteran's VA and non-VA treatment for the period since February 18, 2010.  If such records are not ultimately obtained, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

3. Then adjudicate the issue of the Veteran's entitlement to service connection for chronic lumbosacral spine degenerative disc disease and readjudicate his claim for an increased evaluation for his lumbosacral strain.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a SSOC which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

